Citation Nr: 0615345	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  99-25 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to a rating in excess of 10 percent for 
limitation of motion of the right wrist.



REPRESENTATION

Appellant represented by:	American Red Cross



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The veteran was scheduled to testify at a hearing at the RO 
before a Veterans Law Judge in October 2004.  However, he 
failed to appear for the hearing and did not request that it 
be rescheduled.  As such, the Board is of the opinion that 
all due process requirements were met regarding his hearing 
request.


FINDINGS OF FACT

1.  The veteran is right hand dominant.

2.  The competent medical evidence of record preponderates 
against a finding that the veteran's service-connected right 
wrist disability is manifested by more than subjective 
complaints of pain and clinical findings of post traumatic 
osteoarthritis, but with dorsiflexion to 15 degrees and 
palmar flexion in line with the forearm; there is no 
objective medical evidence of favorable ankylosis in 20 
degrees to 30 degrees of dorsiflexion or unfavorable 
ankylosis.

CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for limitation of motion of the right wrist have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 
4.59, 4.71a, Diagnostic Code (DC) 5010-5215 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In May 1946, the RO granted service connection for limitation 
of motion of the veteran's right wrist and awarded a 10 
percent disability evaluation.  In September 1999, the RO 
received the recent claim for an increased rating.  

The veteran underwent a VA orthopedics examination in 
September 1999.  According to the examination report, he 
complained of intermittent pain, swelling and stiffness in 
the right wrist and the right hand.  He reported some flare-
ups in the morning with activity.  The examiner noted the 
veteran used a resting splint for his right wrist.  On 
examination, range of motion of the right wrist was limited 
extension to 15 degrees, otherwise within normal limits.  The 
examiner noted that the veteran had mild pain when the wrist 
was put in motion at extremes.  Otherwise, the pain was 
intermittent with mild tenderness at the dorsum on the right 
wrist.  Dorsiflexion was to 15 degrees on the right, and to 
70 degrees on the left.  Palmer flexion was to 80 degrees, 
bilaterally.  The radial deviation was 20 degrees, 
bilaterally, and the ulnar deviation was 45 degrees, 
bilaterally.  X-rays of the right wrist disclosed evidence of 
the old trauma at the fifth metacarpal and osteoarthritis of 
the wrist.  The examiner diagnosed post traumatic 
osteoarthritis of the right wrist.

VA treatment records dated between October 1995 and February 
2002 include a VA medical record concerning the right wrist 
dated October 1999 when the veteran underwent surgery for 
carpel tunnel syndrome on his right wrist.

In a January 2000 signed statement, T.M.R., D.O., said she 
treated the veteran for a disorder including intractable pain 
in the right wrist, secondary to traumatic osteoarthritis, 
and carpal tunnel syndrome.  Dr. T.M.R. said the veteran felt 
impaired by his illness.

The veteran failed to appear for a VA examination scheduled 
for September 2003.  Undated correspondence from the veteran 
received in September 2003, discloses that he now resides in 
a nursing home.  He has not indicated that he desired to 
reschedule the exam.  He also failed to report for a hearing 
and indicated no preference to have that hearing rescheduled.

II.  Legal Analysis

A.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations because the 
law had not yet gone into effect, a review of the claims file 
discloses that VA has made all reasonable efforts to assist 
the veteran in the development of his claim and has notified 
him of information and evidence necessary to substantiate the 
claim and of efforts to assist him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The original rating decision on appeal was in October 1999.  
Notice fully complying with the provisions of the VCAA was 
not provided to the veteran until January 2003.  Therefore, 
the veteran did not receive proper VCAA notice prior to the 
initial rating decision denying his claim.  Nonetheless, the 
Board finds that the lack of such a pre-decision notice is 
not prejudicial to the veteran in this case.  VCAA notice was 
provided by the RO prior to the transfer and certification of 
the veteran's case to the Board.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(all VA notices must be read in the context of prior, 
relatively contemporaneous communications to the appellant), 
rev'd on other grounds, No. 05-7157 (Fed.Cir. Apr. 5, 2006).  
The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
RO obtained all available post-service VA and private medical 
records identified by the veteran, afforded him a September 
1999 VA examination, and scheduled a second examination.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2),(3).

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA 
requires the VA to provide the claimant with notice of 
missing information and evidence that will assist in 
substantiating all the elements of the claim.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

In Mayfield, supra, the Court addressed the meaning of 
prejudicial error in the context of the VCAA duty-to-notify.  
Here, the Board finds no possibility of prejudicial error.  
As explained below, evidence in the record demonstrates the 
veteran is not entitled to an increased rating for his 
service-connected right wrist disorder.  Therefore, any lack 
of notice by the VA to the veteran as now required by 
Dingess/Hartmann constitutes harmless error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in the Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

In Dingess, the Court said that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated."  Id., slip op. at 20.  The 
Board notes that service connection, an initial disability 
rating, and an effective date already had been granted and 
assigned to the veteran for this disorder years ago.  
Further, the RO made its initial decision on the veteran's 
claim for an increased rating here before the VCAA had gone 
into effect.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).


B.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disability, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation already has been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry also must be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and /or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing also are related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that § 4.40 
does not require a separate rating for pain but rather 
provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The veteran's service-connected right wrist disability is 
evaluated as 10 percent disabling under Diagnostic Code 5010-
5215.  The hyphenated diagnostic code in this case indicates 
that traumatic arthritis under DC 5010 is the service-
connected disorder, and limitation of wrist motion the 
impairment under DC 5215, a residual condition.  Under 
38 C.F.R. § 4.71a, DC 5010, traumatic arthritis is rated as 
degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003 
(2005).  Degenerative arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  38 C.F.R. § 4.71a, DC 5003 
(2005).  When limitation of motion of the specific joint is 
noncompensable under the appropriate diagnostic code, a 10 
percent rating is applied for each major joint affected by 
limitation of motion.  Id.

Under DC 5215, limitation of motion of the wrist of either 
the dominant or non-dominant hand is rated at 10 percent 
disabling when dorsiflexion is less than 15 degrees, or 
palmar flexion is limited in line with the forearm.  
38 C.F.R. § 4.71a, DC 5215 (2005).  Higher evaluations are 
possible under DC 5214.  For example, favorable ankylosis of 
the wrist in 20 degree to 30 degree dorsiflexion is rated at 
30 percent disabling for the dominant hand.  38 C.F.R. 
§ 4.71a, DC 5214 (2005).  Ankylosis of the wrist for any 
other position (except for favorable ankylosis) is rated at 
40 percent disabling for the dominant.  Id.  Unfavorable 
ankylosis of the wrist, in any degree of palmar flexion, or 
with ulnar or radial deviation, is rated at 50 percent 
disabling for the dominant hand.  Id.  Extremely unfavorable 
ankylosis will be rated as loss of the use of hands under DC 
5125.  Id.

The normal range of motion of the wrist is dorsiflexion from 
0 degrees to 70 degrees or 80 degrees.  See 38 C.F.R. § 4.71, 
Plate 1 (2005).  The VA examiner in 1999 noted that the 
veteran's dorsiflexion was at 15 degrees.  The criteria of DC 
5215 require dorsiflexion at less than 15 degrees for a 10 
percent evaluation.  The veteran barely meets the criteria in 
light of the available medical evidence.  Nevertheless, the 
veteran has a protected rating since he was granted a 10 
percent evaluation more than 20 years ago.  See 38 C.F.R. 
§ 3.951(b) (2005) (disability continuously rated at any 
evaluation of disability for 20 years or more will not be 
reduced except upon a showing such rating was based on 
fraud).

The Board is of the opinion that an increased evaluation in 
excess of 10 percent for the veteran's limitation of motion 
in his arthritic right wrist is not warranted.

The objective medical evidence of record shows the veteran 
meets the criteria of the currently assigned 10 percent 
evaluation.  On VA examination in 1999, he complained of 
pain, swelling and stiffness in the right wrist and the right 
hand.  He reported some flare-ups in the morning with 
activity and used a resting splint for his right wrist.  But 
on examination, range of motion of the right wrist was a 
limited extension to 15 degrees, otherwise within normal 
limits.  The veteran endured mild pain when the wrist was put 
in motion at extreme ranges.  Otherwise, the pain was 
intermittent with mild tenderness at the dorsum on the right 
wrist.  Dorsiflexion was 15 degrees on the right, and 70 
degrees on the left.  Palmer flexion was 80 degrees 
bilaterally.  The radial deviation was 20 degrees bilaterally 
and the ulnar deviation was 45 degrees bilaterally.  X-rays 
of the right wrist disclosed evidence of the service-
connected injury and osteoarthritis of the wrist.  The 
examiner diagnosed post traumatic osteoarthritis of the right 
wrist.

Consideration also has been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  While the 
veteran complains of pain associated with his right wrist 
disability, the Board does not find that the disability 
attributable to the limitation of motion of his right wrist 
has resulted in functional disability in excess of that 
contemplated in the 10 percent rating.  The September 1999 VA 
examination report reflects that the veteran has no 
incoordination, or excess fatigability, and that his pain, 
swelling and stiffness were intermittent.  Any pain 
attributed to carpel tunnel is not relevant to our analysis 
on this appeal because the veteran is not service-connected 
for carpel tunnel syndrome.  The Board does not find that a 
higher disability evaluation is warranted for the veteran's 
limitation of motion of his arthritic right wrist on the 
basis of functional disability.

Finally, the Board notes that the veteran failed to report 
for a VA examination scheduled in September 2003 that might 
have provided additional information regarding his claim.  
Regulations provide that when entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
and the claimant, without good cause, fails to report for 
such examination, and the examination was scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based upon the evidence of record.  However, 
when the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit that was 
previously disallowed, or, like here, a claim for increase, 
the claim shall be denied.  See, e.g., 38 C.F.R. § 3.655 
(2005).  Here, in a September 2003 letter, the Board notified 
the veteran in writing that a VA examination was to be 
scheduled, the notice was sent to his most current address of 
record, and he was advised of the consequences of his failure 
to report for the scheduled examination.  Subsequent to the 
missed examination, the veteran sent an undated letter to the 
RO explaining he had heart surgery and was residing at a 
nursing home.  In a February 2004 letter, the Board provided 
the veteran with a document indicating that he had failed to 
appear for a VA examination.  Thus, the Board must rely upon 
the evidence in the claims file to reach its decision.

The Board also has looked at other Diagnostic Codes for 
rating hand wrist disability and they do not provide a method 
for assigning a higher evaluation in this case.  Competent 
medical evidence does not reflect favorable ankylosis in 20 
degrees to 30 degrees dorsiflexion or unfavorable ankylosis 
in the wrist which could entitle the veteran to higher 
evaluations under DC 5214.  Therefore, DC 5214 is not 
applicable.  38 C.F.R. § 4.71a, DC 5214 (2005).  

In sum, the objective medical evidence of record 
preponderates against the veteran's claim for an increased 
rating for his service-connected disability.  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).

There is no indication in the record of any unusual 
disability picture that application of regular schedular 
standards is impractical, especially in the absence of any 
allegation of marked interference with employment.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).




ORDER

A rating in excess of 10 percent disabling for limitation of 
motion of the right wrist is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


